      Case 3:18-cv-01464-GAG-BJM Document 39 Filed 12/24/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO



JUAN A. SANTAIGO DEL VALLE ET
ALS
                                           CIVIL NO. 2018-1464 (GAG)
PLAINTIFFS

VS.

METROPOL HATO REY, LLC ET ALS              RETALIATION UNDER ADEA, TORTS

DEFENDANTS

              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

TO THE HONORABLE COURT:

      COMES    NOW,JUAN     A   SANTIAGO   DEL   VALLE,   CANDIDA     SANTOS    DE

SANTIAGO      AND   THEIR   LEGAL     CONJUGAL   PARTNERSHIP,    through       the

undersigned     attorney,       who   respectfully   requests   and    prays    as

follows:

      The parties to the present case have reached an agreement,.

In accordance to the same, plaintiffs respectfully request from

this Honorable Court, dismiss the case with prejudice without

the imposition of costs or attorney’s fees.

      WHEREFORE, it is respectfully requested from the Honorable

Court take notice of the present motion and dismiss the case

with prejudice in favor of defendants.
    Case 3:18-cv-01464-GAG-BJM Document 39 Filed 12/24/19 Page 2 of 2



    It is hereby certified that the foregoing motion was filed

with the Clerk of the Court and notified to the parties, via the

CM/ECF system of the Court.

    Respectfully Submitted in San Juan, Puerto Rico, this 24th

of December of 2019.



                                      S/Javier A Rivera-Vaquer
                                      USDC-PR No. 225809

                                      JOSE A RIVERA-CORDERO
                                      JAVIER A RIVERA-VAQUER
                                      PO BOX 192376
                                      SAN JUAN, PR 00919-2376
                                      TEL (787) 759-3634
                                      FAX (787) 200-9572
                                      EMAIL:jariva@rimerico.com
